Contrary to the plaintiff’s present contentions, the Supreme Court, Putnam County, properly dismissed the complaint pursuant to the Statute of Frauds (see, General Obligations Law § 5-703 [2]), as the letters and other documents submitted by the plaintiff failed to set forth all of the essential and material terms for a valid agreement among the parties for the conveyance of interests in real property (see, Tetz v Dexter, 133 AD2d 79; Tamir v Greenberg, 119 AD2d 665, lv denied 68 NY2d 607; Villano v G & C Homes, 46 AD2d 907, appeal dismissed 36 NY2d 918, lv dismissed 40 NY2d 959). Moreover, the plaintiff failed to establish any partial performance which was unequivocally referable to the alleged agreement (see, e.g., Jones-town Place Corp. v 153 W. 33rd St. Corp., 53 NY2d 847; Wilson v La Van, 22 NY2d 131; Korff v Pica Graphics, 121 AD2d 511; Christou v Christou, 109 AD2d 1058, affd 65 NY2d 853), nor *410did he adduce sufficient evidence to raise a triable issue of fact as to his claim that the defendants should be estopped from relying upon the Statute of Frauds as a defense (see, North Am. Co. for Life & Health Ins. v Pennington, 132 AD2d 972; Towpash v Towpash, 119 AD2d 567). Weinstein, J. P., Fiber, Sullivan and Balletta, JJ., concur.